Title: To Thomas Jefferson from Hore Browse Trist, 17 October 1803
From: Trist, Hore Browse
To: Jefferson, Thomas


          
            Dear Sir/ 
            Fort Adams 17 Oct. 1803
          
          The period rapidly approaching when we are to take possession of New Orleans, & feeling anxious that the revenue Department should have every thing prepared for immediate operation, I take the liberty to enclose you a rough sketch of a Seal I designed for the Custom House. Should it meet your approbation, Mr Harvey will please to deliver it to Mr Henry Brown, to whom I have given particular directions to have it properly executed in Philadelphia.—The Collectors, using their discretionary powers, have generally adopted the Arms of the States in which their Offices were situated. But this Country not having yet been admitted as a State, induced me to trouble you thus early, wishing to be certain of the propriety of the Device, & apprehending if longer delayed, inconvenience might ensue from the length of time requisite to procure that indespensible article, not to be obtained nearer than at some of the Northern Cities. For my present Office, I have been necessitated to use the Seal & Screw belonging to the former Supreme Court. With sentiments of the most profound respect I beg you to accept my sincerest wishes
          
            
              Hore Browse Trist
            
          
        